Exhibit 10.2

 

EQUITABLE RESOURCES, INC.
2002 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM
(as amended and restated May 1, 2003 and April 13, 2004)

 

EQUITABLE RESOURCES, INC. (the “Company”) hereby establishes this 2002 EQUITABLE
RESOURCES, INC. 2002 EXECUTIVE PERFORMANCE INCENTIVE PROGRAM (the “Program”) as
of this 27th day of February 2003, in accordance with the terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 1999 Equitable Resources, Inc. Long-Term Incentive Plan (the “1999 Plan”)
for the benefit of its employees and executives; and

 

WHEREAS, in order to further align the interests of executives with the
interests of the shareholders, the Company desires to provide additional
long-term incentive benefits through the Program under the 1999 Plan.

 

NOW, THEREFORE, the Company hereby provides for additional incentive benefits
for certain executive employees of the Company and adopts the terms of the
Program on the following terms and conditions:

 

Section 1.  Incentive Program Purpose.  The main purpose of the Program is to
provide additional long-term incentive opportunities to key executives to
further align their interests with those of the Company’s shareholders and
customers and with the strategic objectives of the Company.  Awards granted
hereunder may be earned by achieving relative performance levels against a
pre-determined peer group and are forfeited if defined performance levels are
not achieved.  By placing a portion of the executive’s compensation at risk, the
Company has an opportunity to reward exceptional performance or reduce the
compensation opportunity when performance does not meet expectations.

 

Section 2.  Effective Date.  The effective date of this Program is March 12,
2002.  The Program will remain in effect until the earlier of December 31, 2004
or the closing date of a Change of Control event defined in Section 5 unless
otherwise amended or terminated as provided in Section 18 (“Termination Date”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, select the employees of the Company who
shall be eligible to participate in the Program.  The CEO’s selections will
become participants in the Program (the “Participants”) only upon approval by
the Compensation Committee of the Board of Directors (the “Committee”).  In the
event that an employee is hired by the Company during the Performance Period,
the CEO shall, in his or her sole discretion, determine whether the employee
will be eligible to participate in the Program, provided that the Committee must
approve all new participants to the Program.

 

Section 4.  Performance Incentive Share Unit Awards.  Each Participant shall be
awarded a number of performance incentive share units (the “Target Share Units”)

 

--------------------------------------------------------------------------------


 

(subject to the conditions provided herein), the value of which is determined by
reference to the Company’s stock, which shall be proposed by the CEO and
approved by the Committee.  For a new Participant, the Target Share Units shall
be proposed by the CEO and approved by the Committee and will be pro-rated based
on the employee’s hire date and the contemplated ending date of the program
which is December 31, 2004.  The Target Share Units, plus accrued dividends
(“Total Target Share Units”) available for distribution to a party may be
decreased to zero (0) or increased by as much as two (2) times the Total Target
Share Units based on performance as described in Section 5.

 

The Target Share Units shall be held in escrow by the Company subject to
satisfaction of the terms and conditions described below.  A Participant shall
have no right to exchange the Target Share Units for cash, stock or any other
benefit and shall be a mere unsecured creditor of the Company with respect to
such share units and any future rights to benefits.

 

Section 5.  Performance Condition of the Target Share Units.  Subject to
Section 8, the total number of Target Share Units that will vest and be issued 
(“Awarded Share Units”) to a Participant will be based on EQT’s three-year total
shareholder return (the “Performance Condition”) relative to the peer group’s
(Attachment A) three-year total shareholder return, for the Performance Period
of January 1, 2002 to the Termination Date (the “Performance Period”).  For
purposes of this Program, the Performance Period total shareholder return will
be calculated as follows:

 

Step 1

 

A “Beginning Point” will be established for the Company and each company in the
peer group.  This Beginning Point will be defined as one share of stock with a
value equal to the average closing stock price as reported in The Wall Street
Journal for the first ten (10) business days of 2002 for each company.

 

Step 2

 

Dividends paid for each company will be cumulatively added to the Beginning
Point as additional shares of such company’s stock.  The closing price on the
last business day of the month in which the record date for the dividend occurs
will be used as the basis for determining the number of shares to be added.  The
resulting total number of shares accumulated during the Performance Period from
the Beginning Point will be referred to as the Total Shares Held at Ending
Point.

 

Step 3

 

Except as provided in the following sentence, an “Ending Point” will be defined
as Total Shares Held at Ending Point for each company times the average closing
stock price as reported in The Wall Street Journal for the last ten (10)
business days of 2004 for each company.  In the event of a change of control as
then defined in the Equitable Resources, Inc. 1999 Long-Term Incentive Plan
(“Change of Control”), the Ending Point will be defined as the Total Shares Held

 

2

--------------------------------------------------------------------------------


 

at Ending Point times the average of the closing price as reported in The Wall
Street Journal for the ten (10) business days preceding the closing of the
Change of Control transaction.

 

Step 4

 

Total Shareholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result.  Each company including the Company will be
ranked in descending order by the TSR so calculated.

 

Step 5

 

The Total Target Share Units for each Participant will be multiplied by the
factor on the x axis of the payout curve (identified on Attachment B) that
corresponds to the Company’s relative TSR ranking on the y axis.  Awarded Share
Units will equal:

 

(i)                         zero percent of the Total Target Share Units for
performance relative to the peer group performance at the bottom 13.5% of all
performers,

 

(ii)                      100 percent of the Total Target Share Units for median
relative performance,

 

(iii)                   200 percent of the Total Target Share Units for
performance at the top 13.5% of all performers, and

 

(iv)                  for performance levels between the bottom 13.5%, median
and top 13.5% performance levels, the percent of Total Target Share Units will
be determined by interpolation.  The applicable payout curve is provided in
Attachment B.

 

The Committee may adjust the peer group or a company’s relative placement within
the peer group based on significant or unusual transactions or events that
substantially affect the total shareholder return calculation of any company or
that, for non-operational or other reasons, do not reflect or otherwise skew the
relevant performance metric intended to be measured within the Program.  Upon
the occurrence of any such transaction or event, the Company’s Chief Financial
Officer will, as soon as reasonably practicable, so advise the Committee,
describing the impact on the performance metric and recommending an appropriate
adjustment for the Committee’s consideration.

 

Section 6.  Vesting and Distribution.  Subject to Section 8, each Participant
will vest in the number of Awarded Share Units calculated according to Section 5
as of the last day of the Performance Period and, except as provided in the
following two sentences, such share units will be distributed in cash, the
amount of which shall be calculated based upon each Awarded Share Unit being
equal in value to a corresponding share of Company stock as of the last day of
the Performance Period, on or around March 12, 2005.  Notwithstanding the
foregoing sentence, the Participant may elect to

 

3

--------------------------------------------------------------------------------


 

receive payment in the form of Company stock and the Committee may determine, in
its discretion, that Awarded Share Units will be issued in the form of Company
stock; provided, further, that if the Participant has not satisfied any stock
ownership guidelines of the Company as then in effect, such Awarded Share Units
shall be issued in the form of Company stock to the extent as may be necessary
toward satisfaction of such stock ownership guidelines.  Subject to Section 8,
in the event of a Change of Control, the value of such vested share units will
be distributed in cash on the closing date of the transaction, which shall be
calculated based upon the average of the closing price of the Company’s stock
for the ten (10) business days preceding the Change of Control transaction as
reported in The Wall Street Journal.  Notwithstanding the foregoing provisions
of this Section 6, and subject to the Committee’s authority under Section 10.01
of the 1999 Plan to modify or waive award terms or conditions at any time, the
value of any Awarded Share Units shall be paid to the Participant only to the
extent that the deductibility of such payment to the Company is not limited by
reason of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In the event that the payment of all or a part of the Awarded Share
Units exceeds the Code Section 162(m) limit, the amount in excess of the limit
may be considered a required deferral and be credited, as cash except to the
extent required to be distributed as Company stock in the case of a Participant
who has not satisfied applicable stock ownership guidelines of the Company as
then in effect, to the Company’s Deferred Compensation Plan as then in effect,
and payment shall automatically be deferred to the next subsequent year in which
it can be paid to the Participant without exceeding the Code Section 162(m)
limit.

 

Section 7.  Dividends.  Each Target Share Unit will be cumulatively credited
with dividends that are paid on the Company’s common stock in the form of
additional share units.  These additional share units shall be deemed to have
been purchased on the last business day of the month in which the record date
for the dividend occurs using the closing stock price for the Company as
reported in The Wall Street Journal and shall be subject to all the same
conditions and restrictions as provided in this Program applicable to Target
Share Units, Total Target Share Units and Awarded Share Units.

 

Section 8.  Change of Status.  In making decisions regarding employees’
participation in the Program and the extent to which awards vest and are
payable, the Committee may consider any factors that they may consider
relevant.  The following guidelines are provided as general information about
the effect of employee status changes prior to vesting.

 

(a)                                  Retirement, Death, Disability,
Resignation.  Share units are forfeited.

 

(b)                                 Termination.  Share units are forfeited and
no award shall be paid to any employee whose services are terminated prior to
the vesting of Awarded Share Units for reasons of misconduct, failure to
perform, or other cause.  If the termination is due to reasons such as
reorganization, and not due to the fault of the employee, the employee will vest
in Awarded Share Units on the termination of the Performance Period, contingent
upon achievement of the Performance Condition in Section 5, as follows:

 

4

--------------------------------------------------------------------------------


 

Termination Date

 

Reduction

 

 

 

 

 

Prior to March 1, 2003

 

100

%

March 1, 2003 – February 28, 2004

 

50

%

March 1, 2004 – December 31, 2004

 

25

%

 

Section 9.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Program’s administration, including:

 

•                  Ensuring that the Program is administered in accordance with
the provisions of the Program,

 

•                  Approving Program Participants,

 

•                  Authorizing Target Share Unit awards to Participants,

 

•                  Adjusting Target Share Unit grants and vesting requirements
to account for extraordinary events,

 

•                  Ruling on any disagreement between Program Participants,
Company management, Program administrators, and any other interested parties to
the Program, and

 

•                  Maintaining final authority to modify or terminate the
Program or to modify or waive terms or conditions of awards at any time.

 

The interpretation and construction by the Committee of any provisions of the
Program or of any Awarded Share Units shall be final.  No member of the
Committee shall be liable for any action or determination made in good faith on
the Program or any Awarded Share Units thereunder.  The Committee may designate
another party to administer the Program, including Company management or an
outside party.  All conditions of the Target Share Units must be approved by the
Committee.  As early as practicable prior to or during the Performance Period,
the Committee shall approve the number of Target Share Units to be awarded to
each Participant.  The associated terms and conditions of the Program will be
communicated to Participants as close as possible to the date an award is made. 
The Participant will sign and return a participant agreement to the Committee.

 

Section 10.  Tax Consequences to Participants.  It is intended that: (i) until
the Performance Condition is satisfied, a Participant’s right to an award under
this Program shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a) and 3121(v)(2) of the Internal Revenue Code of 1986, as amended, (the
“Code”); (ii) the Awarded Share Units shall be subject to employment taxes only
upon the satisfaction of the Performance Condition; and (iii) until the Awarded
Share Units are actually paid to the Participant, the Participants shall have
merely an unfunded, unsecured promise to be paid the benefit, and such unfunded
promise shall not consist of a transfer of “property” within the meaning of Code
Section 83.  It is further intended that, because a Participant cannot actually
or

 

5

--------------------------------------------------------------------------------


 

constructively receive the Target Share Units prior to vesting and payment, the
Participant will not be in actual or constructive receipt of the Target Share
Units within the meaning of Code Section 451 until they are actually received as
Awarded Share Units.

 

Section 11.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target Share Units and any attempt to
do so shall be void.

 

Section 12.  Impact on Benefit Plans.  Payments under the Program shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.

 

Section 13.  Successors; Changes in Stock.  The obligation of the Company under
the Program shall be binding upon the successors and assigns of the Company.  If
a dividend or other distribution shall be declared upon the Company’s common
stock payable in shares of Company common stock, the Total Target Share Units
and the share of Company Common Stock on which the Performance Condition is
based shall be adjusted by adding thereto the number of shares of Company common
stock which would have been distributable thereon if such share and Total Target
Share Units had been actual Company shares and outstanding on the date fixed for
determining the shareholders entitled to receive such stock dividend or
distribution.  In the event of any spin-off, split-off or split-up, or dividend
in partial liquidation, dividend in property other than cash, or extraordinary
distribution to shareholders of the Company’s common stock, the Total Target
Share Units and the share of Company common stock on which the Performance
Condition is based shall be appropriately adjusted to prevent dilution or
enlargement of the rights of Participants which would otherwise result from any
such transaction.

 

In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Section 6 hereof.  In any case not
constituting a Change of Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the performance share units constituting an award shall be calculated
based on the closing price of such common stock on the closing date of the
transaction on the principal market on which such common stock is traded,
(ii) there shall be substituted for each performance share units constituting an
award, the number and kind of shares of stock or other securities (or cash or
other property) into which each outstanding share of the Company’s common stock
shall be so changed or for which each such share shall be exchangeable, and
(iii) the share of Company common stock on which the Performance Condition is
based shall be appropriately and equitably adjusted.  In the case of any such
adjustment, the Total Target Share Units shall remain subject to the terms of
the Program.

 

6

--------------------------------------------------------------------------------


 

Section 14.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein.  If the
Committee receives a claim in writing, the Committee must advise the Participant
of its decision on the claim in writing in a reasonable period of time after
receipt of the claim (not to exceed 120 days).  The notice shall set forth the
following information:

 

(a)                                  The specific basis for its decision,

 

(b)                                 Specific reference to pertinent Program
provisions on which the decision is based,

 

(c)                                  A description of any additional material or
information necessary for the Participant to perfect a claim and an explanation
of why such material or information is necessary, and

 

(d)                                 An explanation of the Program’s claim review
procedure.

 

Section 15.  Applicable Law.  This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.

 

Section 16.  Severability.  In the event that any one or more of the provisions
of this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Section 17.  Headings.  The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.

 

Section 18.  Amendment or Termination of this Program.  This Program may be
amended or terminated by the Company, in its sole discretion, at any time by the
Committee, except that no amendment or termination shall adversely affect a
Participant’s rights to his or her award after the date of the award and no
amendment may be made following a Change of Control.

 

7

--------------------------------------------------------------------------------